Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-20 are pending. Claims 6-7 and 11-20 have been withdrawn due to non-elected claims. Claims 1 and 4-10 have been amended. Claims 1-5 and 8-10 have been examined.

Election/Restriction
Applicant affirms the telephonic election to prosecute the invention of Group I, claims 1- 10 and the species of claim 8 in the reply filed on 07/28/2022. Claims 1-5 and 8-10 read on the elected invention. Claims 6-7 and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Interpretation
Claim 1 recites the term “a rate value of the sample signal over a duration of the assay based on the sample signal at the plurality of time points”. This limitation is interpreted according to the Specification Par. 26: the slope (sometimes referred to as the rate) of the signal vs. time can be calculated. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US20060003320A1) in view of Motulsky et al. ("Fitting Models to Biological Data Using Linear and Nonlinear Regression", 30 April 2004, Oxford University Press USA – OSO, New York, XP055816039, ISBN: 978-0-19-517180-8).
Regarding claim 1, Miller teaches throughout the publication Methods, apparatus, and system, implementing and using techniques for detecting a presence of one or more target analytes in particular regions of interest of one or more samples (Abstract).
In detail, Miller teaches a method of determining a result of an assay (Abstract: methods for detecting a presence of one or more target analytes in particular regions of interest of one or more samples), the method comprising:
measuring a sample signal from a test sample at a plurality of time points in an assay formed on a test strip, wherein the sample signal correlates with a concentration of a target analyte in the test sample (Par. 42: FIG. 4 shows the fluorescence intensity as a function of time for a fluorescent dye in a solution, the slope of the early stages of this curve can be used to quantify the concentration of the analyte in the sample; Par. 45: a number of implementations of the invention have been described, such as microfluidic channels as well as flow-based assays including lateral flow, capillary flow, and MEMS systems), 
determining a rate value of the sample signal over a duration of the assay based on the sample signal at the plurality of time points (Par. 42: the slope of the early stages of this curve can be used to quantify the concentration of the analyte in the sample); and
providing a result of the assay according to the rate value and a pre-selected threshold (Par. 33-37 and Fig, 2: based on the collected fluorescent signal the absence, presence and/or quantity of the target analytes in the target sample is determined (step 212); Par. 18: collect fluorescent light only from regions of interest of the sample having an anisotropy value that exceeds a particular threshold value).
Miller does not specifically teach the method wherein a pre-selected threshold is selected from a parameter of a fiduciary curve and the above pre-selected threshold is used for providing a result of the assay.
Motulsky teaches throughout the publication fitting models to biological data using linear and nonlinear regression (Title). 
In detail, Motulsky teaches interpreting the results of linear regression (Page 51-53). Motulsky teaches that linear regression finds the best-fit values of the slope and intercept, and report these values along with a standard errors and confidence intervals. Motulsky also teaches generating a fiduciary curves using 95% confidence bands and 95% prediction bands of a regression line (Page 51-53). Motulsky specifically teaches that moving along the horizontal line at Y=0, and notice where it intersects two confidence bands. It crosses the upper band just beyond X=0 and crosses the lower band near X=6 and the linear regression reports that the X intercept is 4.1 with the 95% confidence interval (Page 53, 1st paragraph and 1st Figure), therefore reading on the limitation “selecting a pre-selected threshold from a parameter of a fiduciary curve” (e.g.: Y=0 and x=4.1 is a pre-selected threshold from a parameter (confidence interval) of a fiduciary curve). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Miller, to fit the multiple rate values to a regression model and generate a fiduciary curve based on the model, and to select a pre-selected threshold from a parameter of a fiduciary curve so that the pre-selected threshold can be used for providing a test result, as taught by Motulsky, to arrive at the claimed invention, because Miller teaches there is often a need to analyze a large number of samples in a time and cost-efficient manner (Miller, Par. 6) and Motulsky teaches regression analysis is an essential tool to analyze biological data and interpret the results (Motulsky, Page 12, 1st-2nd paragraph). 
One of skill in the art would have a reasonable expectation of success in combining Miller with Motulsky because both are directed to a method involving analyzing multiple data points and data sets.

Regarding claim 2, Miller in view of Motulsky teaches the method further comprising selecting, for the plurality of time points, a first time point and a last time point and the duration of the assay falls between the first time point and the last time point (Miller, Par. 11 and Fig. 4: analyzing can include measuring changes with respect to time of the collected fluorescent light to provide kinetic information; Miller, Fig. 4 shows there are first time point at 1 second and last time point at 10 second).

Regarding claim 3, Miller in view of Motulsky teaches the method further comprising adjusting the pre-selected threshold based on a concentration of binding sites in the test strip (Miller, Par. 7: at least one anisotropy measurement of the one or more samples is performed to identify one or more regions of interest where one or more target analytes are bound to the objects; Miller, Par. 18: collect fluorescent light only from regions of interest of the sample having an anisotropy value that exceeds a particular threshold value; Miller, Par. 45: methods can be used in microfluidic device such as lateral flow assays).

Regarding claim 4, Miller in view of Motulsky teaches the method further comprising: 
running the assay on a sample free of the target analyte (Miller, Par. 41: FIG. 3 shows a graph of the measured fluorescence anisotropy as a function of time, for a fluorescent dye in a solution and fluorescent dye that is bound to microbeads); 
measuring a signal from the test sample free of the target analyte at a second plurality of time points (Miller, Par. 41: FIG. 3 shows a graph of the measured fluorescence anisotropy as a function of time, for a fluorescent dye in a solution and fluorescent dye that is bound to microbeads); 
obtaining a cutoff rate value based on the signal at the second plurality of time points (Miller, Par. 41: as can be seen in FIG. 3, the anisotropy is clearly higher for analyte that is bound to microbeads than a fluorescent dye in the solution. Thus, the anisotropy value can be used to distinguish a microbead or other object in a solution from free fluorophores in the solution); and 
determining the pre-selected threshold to be greater than the rate value of the sample signal for the sample free of the target analyte by at least 10% (Miller, Fig. 42: the anisotropy measurements are used as a gating or classification parameter for identifying the regions of interest on the sample where fluorescence intensity measurements should be made. In one embodiment, the anisotropy and intensity measurements can be performed by scanning whole sample using the above described system, and calculating an anisotropy value for every pixel in the scanned image of the sample, followed by a thresholding operation, such that intensity values are subsequently measured only for the sample regions of interest, that is, regions of the sample that have high anisotropy values). 
Although Miller in view of Motulsky does not specifically teach that 10% greater value of pre-selected threshold, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 4 are for any particular purpose or solve any stated problem, and the prior art teaches that the pre-selected threshold may be varied because different analyte detection agents might generate different signal levels.  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the art of deciding pre-selected threshold.

Regarding claim 8, Miller in view of Motulsky teaches the method further comprising determining the pre-selected threshold according to a non-linear model correlating the concentration of the target analyte with the rate value of the sample signal (Motulsky, Page 71 teaches a nonlinear (Michaelis-Menten) model; Motulsky also teaches that the best way to analyze enzyme kinetic data is to fit the data directly to the Michaelis-Menten equation using nonlinear regression (Page 250, 4th paragraph). It would have been obvious to use a nonlinear regression correlating the concentration of the target analyte with the rate value of the sample signal because Motulsky teaches nonlinear regression is used to fit data to a model that defines Y as a function of X (Motulsky, Page 14, 1st paragraph). Once the nonlinear regression is completed, a threshold can be determined as outlined in detail as applied to claim 1, which will not be repeated here. 

Regarding claim 9, Miller in view of Motulsky teaches the method further comprising determining a first time point in the plurality of time points when an expected rate value of the sample signal is different from zero (Miller, Par. 11 and Fig. 4: analyzing can include measuring changes with respect to time of the collected fluorescent light to provide kinetic information. Miller, Par. 42: the slope of the early stages of this curve can be used to quantify the concentration of the analyte in the sample; Miller, Fig. 4 shows there are first time point at 1 second wherein the slope of the curve is not zero).

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (US20060003320A1) in view of Motulsky et al. ("Fitting Models to Biological Data Using Linear and Nonlinear Regression", 30 April 2004, Oxford University Press USA – OSO, New York, XP055816039, ISBN: 978-0-19-517180-8), as applied to claim 1 above, and further in view of Howell et al. ("Glucose Test Strips and Electroanalytical Chemistry in the Undergraduate Laboratory", 1 January 2008, listed in IDS dated 8/19/2020).
Regarding claim 5,  Miller in view of Motulsky teaches the method of claim 1 as outlined in detail above. 
Miller also teaches that in one embodiment, a process (200) for detecting analytes in a target sample begins with providing a first sample that includes several optically encoded microbeads, which each has a specific affinity to a particular analyte (step 202) (Miller, Par. 33, Fig. 2). Motulsky also teaches that linear regression finds the best-fit values of the slope and intercept, and report these values along with a standard errors and confidence intervals. Motulsky teaches generating a fiduciary curves using 95% confidence bands and 95% prediction bands of a regression line (Motulsky, Page 51-53). Motulsky specifically teaches that moving along the horizontal line at Y=0, and notice where it intersects two confidence bands. It crosses the upper band just beyond X=0 and crosses the lower band near X=6 and the linear regression reports that the X intercept is 4.1 with the 95% confidence interval (Motulsky, Page 53, 1st paragraph and 1st Figure), therefore reading on the limitation “selecting a pre-selected threshold from a parameter of a fiduciary curve”. 
Miller in view of Motulsky fails to specifically teach that the method wherein selecting a pre- selected threshold from a parameter of a fiduciary curve comprises: 
running the assay on multiple calibration samples having selected target analyte concentrations; 
determining multiple rate values for each of the multiple calibration samples; 
fitting the multiple rate values to a model based on the selected target analyte concentrations; and
finding a fiduciary curve based on the model.
Howell teaches throughout the publication that home glucose test devices is dominated by electrochemical based instruments. The study of these common, "simple", and inexpensive meters can provide an interesting opportunity to teach undergraduate students the basics of analytical chemistry, biosensor development, and electrochemical techniques and show how fundamental studies relate to practical devices (Abstract).
In detail, Howell teaches a Concentration Range Study (Page 13-15). Howell teaches in order to determine the useful range of concentrations that can be measured with the test strip chemistry, chronoamperometric experiments were performed using glucose concentrations that ranged from 10 to 800 mg/dl (Page 13, Figure: Current Profile as a Function of Time and Glucose Concentration). Howell further teaches In order to establish the best current sampling window for the analysis, the data was signal averaged, and the slope, intercept, and correlation coefficient of each average set of concentration – response data was calculated (Page 14, 1st paragraph, Figure: Calibration Sensitivity and Linearity as a Function of CA Sampling Time).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Miller in view of Motulsky, to run the assay on multiple calibration samples having selected target analyte concentrations and determine multiple rate values for each of the multiple calibration samples, as taught by Howell, doing so would establish the best current sampling window for the analysis as taught by Howell (Howell, Page 14, 1st paragraph). It would have further been obvious to fit the multiple rate values based on the selected target analyte concentrations of Howell to a regression model and find a fiduciary curve based on the model of Miller in view of Motulsky, to arrive at the claimed invention, because Miller teaches there is often a need to analyze a large number of samples in a time and cost-efficient manner (Miller, Par. 6) and Motulsky teaches regression analysis is an essential tool to analyze biological data (Motulsky, Page 12, 1st paragraph). 
One of skill in the art would have a reasonable expectation of success in combining Miller in view of Motulsky with Howell because both are directed to a method of measuring a sample signal from a test sample at a plurality of time points in an assay formed on a test strip. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (US20060003320A1) ) in view of Motulsky et al. ("Fitting Models to Biological Data Using Linear and Nonlinear Regression", 30 April 2004, Oxford University Press USA – OSO, New York, XP055816039, ISBN: 978-0-19-517180-8), as applied to claim 1 above, and further in view of Ewart et al. (US20130184188A1, Pub date: 7/18/2013, listed in IDS dated 8/19/2020).
Regarding claim 10, Miller in view of Motulsky teaches the method of claim 1 as outlined in detail above. 
Miller in view of Motulsky fails to specifically teach that the method further comprising transmitting the result of the assay to a remote server.
Ewart el al. teaches throughout the publication devices and methods for performing optical and electrochemical assays and, more particularly, to testing devices having an optically readable microspot array and/or an electrochemical detector and to methods of performing microspot arrays and electrochemical assays using such devices. The present invention is particularly useful for performing immunoassays and/or electrochemical assays at the point-of-care (Abstract).
In detail, Ewart et al. teaches that FIG. 2 shows an illustrative environment 200 for managing the processes in accordance with some embodiments of the invention. To this extent, the environment 200 includes a server or other computing system 210 that can perform the processes described herein (Par. 139-143, Fig. 2).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Miller in view of Motulsky, to transmit the result of the assay to a remote server, as taught by Ewart, for the purpose of perform the various processes as describes by Ewart et al. such as a computing system (Ewart, Par. 139) or enabling an individual to interact with the computing device (Ewart, Par. 141). One of skill in the art would have a reasonable expectation of success in combining Miller in view of Motulsky with Ewart because both are directed to a method of analyzing an analyte wherein a lateral flow assay can be used.

Response to Amendment
Applicant’s arguments regarding the newly amended claims filed on 08/02/2022 have been fully considered. 
Withdrawn Claim Rejections - 35 USC § 112
Claims 1-5 and 8-10 have been rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter. The amendments of claims 1 and 5 overcame these rejections, therefore these rejections have been withdrawn.

Withdrawn Claim Rejections - 35 USC § 102
Claims 1-3 and 9 have been rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US20060003320A1). Applicant’s arguments that Miller does not teach the steps of “selecting a pre-selected threshold from a parameter of a fiduciary curve" and "providing a result of the assay according to the rate value and the pre-selected threshold" are found persuasive, therefore the 102 rejections based on Miller have been withdrawn.

Updated Claim Rejections - 35 USC § 103
New ground of rejections have been applied to the newly amended claims.
In brief, Miller in view of Motulsky teaches the newly amended limitation “selecting a pre-selected threshold from a parameter of a fiduciary curve”, as outlined in detail above, which will not be repeated here.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy NGUYEN can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYAN ZOU/Examiner, Art Unit 1641                                                                                                                                                                                                        

/REBECCA M GIERE/Primary Examiner, Art Unit 1677